993 F.2d 1535
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Roy Everett BRUCE, Petitioner-Appellant,v.Ernest SUTTON;  Attorney General of North Carolina,Respondents-Appellees.
No. 93-6241.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 3, 1993Decided:  May 27, 1993

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte.  James B. McMillan, Senior District Judge.  (CA-91-216)
Roy Everett Bruce, Appellant Pro Se.
Richard Norwood League, Office of the Attorney General of North Carolina, Raleigh, North Carolina, for Appellees.
W.D.N.C.
AFFIRMED.
Before RUSSELL and HALL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Roy Everett Bruce appeals from the district court's orders that dismissed his 28 U.S.C. § 2254 complaint and denied his motion for reconsideration.1  Our review of the record and the district court's opinion discloses that this appeal was properly dismissed because Bruce made no showing of cause and prejudice to excuse his failure to raise his claims in his earlier § 2254 complaint.   See McCleskey v. Zant, 59 U.S.L.W. 4288 (U.S. 1991).2  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


1
 We find that Bruce timely noted his appeal.   See Smith v. Barry, 60 U.S.L.W. 4065 (U.S. 1992)


2
 We deny Bruce's motion for appointment of counsel.   Whisenant v. Yuam, 739 F.2d 160 (4th Cir. 1984)